DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claim objections are addressed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6,11-12, 16-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over ZHENG et al US 2020/0404699 A1 in view of Zappaterra et al US 11,178,287 Bl 

Claim 3 is cancelled.

Regarding claim 1, ZHENG et al US 2020/0404699 A1 discloses 
a method ([0061] fig. 3a method) of transmitting data, applicable to 
a data transmitting end (see fig. 3a, network device) with a plurality of unlicensed channel resources (see fig.3b and [0072] discloses plurality of the unlicensed bands: the unlicensed band 0 to an unlicensed band 3), the method comprising: 
determining a first unlicensed channel resource which is idle from the plurality of unlicensed channel resources (fig. 3a; step 302 and [0071]-[0072] the network device performs an LBT operation in a four unlicensed bands: the unlicensed band 0 to an unlicensed band 3 and determines at least one unlicensed band is available, for example the unlicensed bands 0, 1, and 2 are an available (i.e. Idle) unlicensed bands) and [0006]discloses an available frequency band is referred to as an idle frequency 
setting the first unlicensed channel resource as a first working channel resource for data transmission (Fig. 3a step 304 and [0076]-[0077] the network device is setting the unlicensed band 2(i.e. the first unlicensed channel resource as a first working channel resource for data transmission) by sending control information (e.g., scheduling information) on a control channel resource in the unlicensed band 2 to the terminal to indicate that the data is going to be received or sent on the unlicensed band 2),		
transmitting data over the first working channel resource [0077] the terminal receives or sends the data in the unlicensed band 2 based on the control information.

ZHENG et al US 2020/0404699 A1 does not explicitly disclose wherein the determining the first unlicensed channel resource which is idle from the plurality of unlicensed channel resources comprises: determining a first-selected unlicensed channel resource from the plurality of unlicensed channel resources; performing channel-detecting on the first-selected unlicensed channel resource; and determining the first-selected unlicensed channel resource as the first unlicensed channel resource in response to detecting that the first-selected unlicensed channel resource is idle.
Zappaterra et al US 11,178,287 Bl discloses wherein the determining the first unlicensed channel resource which is idle from the plurality of unlicensed channel resources comprises: determining a first-selected unlicensed channel resource from the plurality of unlicensed channel resources; performing channel-detecting on the first-selected unlicensed channel resource; and determining the first-selected unlicensed channel resource as the first unlicensed channel resource in response to detecting that the first-selected unlicensed channel resource is idle (Col 11, lines 51-67 and col1, lines1-8) discloses the transmitting device selects one channel (i.e. particular channel) from among the plurality of channels over which to transmit the data to the receiving device.   the transmitting device determines that the selected channel is available for carrying out transmission, by monitoring   the selected channel for a DIPS duration, and detecting that the selected channel is idle. Once the transmitting device detects that the selected channel is idle, the transmitting device transmits the data to the receiving device. the transmitting device makes the selection of the channel without even determining whether other channels from among the plurality of channels are idle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHENG to incorporate wherein the determining the first unlicensed channel resource which is idle from the plurality of unlicensed channel resources comprises: determining a first-selected unlicensed channel resource from the plurality of unlicensed channel resources; performing channel-detecting on the first-selected unlicensed channel resource; and determining the first-selected unlicensed channel resource as the first unlicensed channel resource in response to detecting that the first-selected unlicensed channel resource is idle, as taught by Zappaterra, in order to  select the channel in a less time consuming manner (Zappaterra (col 12.lines7 )).

Regarding claim 20, ZHENG et al US 2020/0404699 A1 disclose 
device (see fig. 6, The wireless apparatus 600(=network node (see [0274])) for transmitting data, comprising: 
a processor ((see fig. 6, a processor 610); and 
a memory ((see fig. 6, a memory 620) for storing instructions executable by the processor ( [0274] The memory 620 is configured to store program code or an instruction that can be executed by the processor 610), wherein the processor is configured to: 
determine a first unlicensed channel resource which is idle from a plurality of unlicensed channel resources  (fig. 3a; step 302 and [0071]-[0072] the network device performs an LBT operation in a four unlicensed bands: the unlicensed band 0 to an unlicensed band 3 and determines at least one unlicensed band is available, for example the unlicensed bands 0, 1, and 2 are an available (i.e. Idle) unlicensed bands) and [0006]discloses an available frequency band is referred to as an idle frequency ).
set the first unlicensed channel resource as a first working channel resource for data transmission (Fig. 3a step 304 and [0076]-[0077] the network device is setting the unlicensed band 2(i.e. the first unlicensed channel resource as a first working channel resource for data transmission) by sending control information (e.g., scheduling information) on a control channel resource in the unlicensed band 2 to the terminal to indicate that the data is going to be received or sent on the unlicensed band 2); and 
transmit data over the first working channel resource   (Fig. 3a, step 304; and [0076]-[0077] the terminal receives or sends the data in the unlicensed band 2 based on the control information.
ZHENG et al US 2020/0404699 A1 does not explicitly disclose wherein the determining the first unlicensed channel resource which is idle from the plurality of unlicensed channel resources comprises: determining a first-selected unlicensed channel resource from the plurality of unlicensed channel resources; performing channel-detecting on the first-selected unlicensed channel resource; and determining the first-selected unlicensed channel resource as the first unlicensed channel resource in response to detecting that the first-selected unlicensed channel resource is idle.
Zappaterra et al US 11,178,287 Bl discloses wherein the determining the first unlicensed channel resource which is idle from the plurality of unlicensed channel resources comprises: determining a first-selected unlicensed channel resource from the plurality of unlicensed channel resources; performing channel-detecting on the first-selected unlicensed channel resource; and determining the first-selected unlicensed channel resource as the first unlicensed channel resource in response to detecting that the first-selected unlicensed channel resource is idle (Col 11, lines 51-67 and col1, lines1-8) discloses the transmitting device selects one channel (i.e. particular channel) from among the plurality of channels over which to transmit the data to the receiving device.   the transmitting device determines that the selected channel is available for carrying out transmission, by monitoring   the selected channel for a DIPS duration, and detecting that the selected channel is idle. Once the transmitting device detects that the selected channel is idle, the transmitting device transmits the data to the receiving device. the transmitting device makes the selection of the channel without even determining whether other channels from among the plurality of channels are idle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHENG to incorporate wherein the determining the first unlicensed channel resource which is idle from the plurality of unlicensed channel resources comprises: determining a first-selected unlicensed channel resource from the plurality of unlicensed channel resources; performing channel-detecting on the first-selected unlicensed channel resource; and determining the first-selected unlicensed channel resource as the first unlicensed channel resource in response to detecting that the first-selected unlicensed channel resource is idle, as taught by Zappaterra, in order to  select the channel in a less time consuming manner (Zappaterra (col 12.lines7 )).

Regarding claim 21, ZHENG et al US 2020/0404699 A1 disclose 
A non-transitory computer-readable	((see fig. 6, a memory 620) storage medium having stored therein instructions that, when executed by one or more processors	([0274] The memory 620 is configured to store program code or an instruction that can be executed by the processor 610) of a device, cause the device e(see fig. 6, The wireless apparatus 600(=network node (see [0274]) to perform: 
determining a first unlicensed channel resource which is idle from a plurality of unlicensed channel resources(fig. 3a; step 302 and [0071]-[0072] the network device performs an LBT operation in a four unlicensed bands: the unlicensed band 0 to an unlicensed band 3 and determines at least one unlicensed band is available, for example the unlicensed bands 0, 1, and 2 are an available (i.e. Idle) unlicensed bands) and [0006]discloses an available frequency band is referred to as an idle frequency ); 
setting the first unlicensed channel resource as a first working channel resource for data transmission(Fig. 3a step 304 and [0076]-[0077] the network device is setting the unlicensed band 2(i.e. the first unlicensed channel resource as a first working channel resource for data transmission) by sending control information (e.g., scheduling information) on a control channel resource in the unlicensed band 2 to the terminal to indicate that the data is going to be received or sent on the unlicensed band 2); and 
transmitting data over the first working channel resource (Fig. 3a, step 304; and [0076]-[0077] the terminal receives or sends the data in the unlicensed band 2 based on the control information. 													ZHENG et al US 2020/0404699 A1 does not explicitly disclose wherein the determining the first unlicensed channel resource which is idle from the plurality of unlicensed channel resources comprises: determining a first-selected unlicensed channel resource from the plurality of unlicensed channel resources; performing channel-detecting on the first-selected unlicensed channel resource; and 12Application No. 17/014,375 Attorney Docket No. 15131.0016-00000determining the first-selected unlicensed channel resource as the first unlicensed channel resource in response to detecting that the first-selected unlicensed channel resource is idle.
Zappaterra et al US 11,178,287 Bl discloses wherein the determining the first unlicensed channel resource which is idle from the plurality of unlicensed channel resources comprises: determining a first-selected unlicensed channel resource from the plurality of unlicensed channel resources; performing channel-detecting on the first-selected unlicensed channel resource; and determining the first-selected unlicensed channel resource as the first unlicensed channel resource in response to detecting that the first-selected unlicensed channel resource is idle (Col 11, lines 51-67 and col1, lines1-8) discloses the transmitting device selects one channel (i.e. particular channel) from among the plurality of channels over which to transmit the data to the receiving device.   the transmitting device determines that the selected channel is available for carrying out transmission, by monitoring   the selected channel for a DIPS duration, and detecting that the selected channel is idle. Once the transmitting device detects that the selected channel is idle, the transmitting device transmits the data to the receiving device. the transmitting device makes the selection of the channel without even determining whether other channels from among the plurality of channels are idle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHENG to incorporate wherein the determining the first unlicensed channel resource which is idle from the plurality of unlicensed channel resources comprises: determining a first-selected unlicensed channel resource from the plurality of unlicensed channel resources; performing channel-detecting on the first-selected unlicensed channel resource; and determining the first-selected unlicensed channel resource as the first unlicensed channel resource in response to detecting that the first-selected unlicensed channel resource is idle, as taught by Zappaterra, in order to  select the channel in a less time consuming manner (Zappaterra (col 12.lines7 )).
Regarding claim2, the combination of ZHENG and Zappaterra discloses all the features with respect to claim1.									ZHENG further discloses wherein the plurality of unlicensed channel resources (see fig. 3b, and  [0072] discloses four unlicensed bands (i.e. plurality of unlicensed channel resource): the unlicensed band 0 to an unlicensed band 3),comprise one of: 
a plurality of bandwidth parts configured on an unlicensed carrier, 						a plurality of unlicensed carriers, or 									a plurality of bandwidth parts configured on a plurality of unlicensed carriers [0051]- [0052] discloses unlicensed band may be an unlicensed frequency band, an unlicensed carrier, or an unlicensed BWP (i.e.  Bandwidth part).								

Regarding claim 4, the combination of ZHENG and Zappaterra discloses all the features with respect to claim1.									wherein the device is a base station (see fig. 3a, network device(=NodeB) ([0056])), and 	the plurality of unlicensed channel resources are configured by the base station for a terminal ([0062] The network device sends unlicensed band set configuration information to the terminal device. An unlicensed band set includes at least one unlicensed band. All unlicensed bands in the unlicensed band set are configured of the terminal device by using the unlicensed band set configuration information);							the determining the first-selected unlicensed channel resource from the plurality of unlicensed channel resources (Fig. 3a step 304 and [0076]-[0077] the network device is setting the unlicensed band 2 (i.e. the first-selected unlicensed channel resource) among plurality of four unlicensed bands: the unlicensed band 0 to an unlicensed band 3,  by sending control information (e.g., scheduling information) on a control channel resource in the unlicensed band 2 to the terminal to indicate that the data is going to be received or sent on the unlicensed band 2) comprises: 									determining the first-selected unlicensed channel resource based on one of 		historical state information corresponding to the plurality of unlicensed channel resources stored by the base station, 	or									channel state information corresponding to the plurality of unlicensed channel resources reported by the terminal ([0143] discloses the network device may not perform LBT, but obtain the available unlicensed band set by using information (i.e. channel state information) provided by the terminal device).  

Regarding claim 5, the combination of ZHENG and Zappaterra discloses all the features with respect to claim1,
ZHENG further discloses
wherein the device is a terminal ([0143] discloses the network device may not perform LBT, but obtain the available unlicensed band set by using information (i.e. channel state information) provided by the terminal device (i.e. the device), 
the plurality of unlicensed channel resources are configured by a base station for the terminal [0062] The network device sends unlicensed band set configuration information to the terminal device. An unlicensed band set includes at least one unlicensed band. All unlicensed bands in the unlicensed band set are configured of the terminal device by using the unlicensed band set configuration information);	,
 	the terminal has set one or more of 3Application No. 17/014,375 Attorney Docket No. 15131.0016-00000the plurality of unlicensed channel resources as a current working channel resource for data interaction  [0143] the terminal device provided  t to the network device  the available unlicensed),								the determining the first-selected unlicensed channel resource from the plurality of unlicensed channel resources comprises: determining the first-selected unlicensed channel resource from the plurality of unlicensed channel resources in accordance with a predefined rule. [0072] the network device determines the unlicensed bands 0, 1, and 2 are available unlicensed bands, wherein [0094] priorities( i.e. predefined rule) of unlicensed bands are 0, 1, 2, are set by the network node); wherein(Fig. 3a step 304 and [0076]-[0077] the network device is setting the unlicensed band 2(i.e. the first-selected unlicensed channel resource) from unlicensed bands 0, 1, and 2 by sending control information (e.g., scheduling information) on a control channel resource in the unlicensed band 2 to the terminal to indicate that the data is going to be received or sent on the unlicensed band 2).

Regarding claim 6, the combination of ZHENG and Zappaterra discloses all the features with respect to claim 5.
ZHENG further discloses wherein the determining the first- selected unlicensed channel resource from the plurality of unlicensed channel resources in accordance with the predefined rule [0086] discloses the network device sends, to the terminal device, configuration information for indicating the unlicensed band set. [0087] - [0094] The configuration information for indicating the unlicensed band set includes information for indicating priorities of the unlicensed bands, where for example, priorities are 0, 1, 2; [0095] discloses the configuration information for indicating the unlicensed band set may be sent by using a radio resource control (RRC) layer, a media access control (MAC) layer, or a physical layer) comprises: 
determining the current working channel resource as the first-selected unlicensed channel resource (Fig. 3a step 304 and [0076]-[0077] the network device is setting the unlicensed band 2(i.e. the current working channel resource as the first-selected unlicensed channel resource) by sending control information (e.g., scheduling information) on a control channel resource in the unlicensed band 2 to the terminal to indicate that the data is going to be received or sent on the unlicensed band 2).  

Regarding claim 11, the combination of ZHENG and Zappaterra discloses all the features with respect to claim1.									ZHENG further discloses
determining, in response to detecting that the first-selected unlicensed channel resource is not idle, the first unlicensed channel resource in accordance with a preset 5Application No. 17/014,375 Attorney Docket No. 15131.0016-00000rule from respective unlicensed channel resources on which no channel-detecting is performed.([0073] The network device sends the indication information to the terminal device, where the indication information is used to indicate information about an available unlicensed band set, wherein  ([0094] information for indicating priorities(i.e. a preset 5Application No. 17/014,375 Attorney Docket No. 15131.0016-00000rule) of the unlicensed bands, for example, priorities are 0, 1, 2, and the like), wherein [0150] indication information may be in a form of a bitmap for indicating the available unlicensed band set. Each bit in the bitmap corresponds to one unlicensed band in the unlicensed band, In the bitmap, if a value of a bit is 1, it indicates that a corresponding unlicensed band is an available unlicensed band; if a value of a bit is 0, it indicates that a corresponding unlicensed band is not an available unlicensed band, for example,  the network device may represent, by setting the bitmap to 1101, that unlicensed bands 0, 1, and 3 are available and the unlicensed band 2 is unavailable.
For example, the network device may represent, by setting the bitmap to 0111, The first bit (MSB) to the fourth bit (LSB) in the bitmap respectively correspond to unlicensed bands 2, 0, 3, and 1 in the unlicensed band set, wherein unlicensed bands 0, 1, and 3 are available and the unlicensed band 2 is unavailable. 

Regarding claim 12, the combination of ZHENG and Zappaterra discloses all the features with respect to claim11.									ZHENG further discloses wherein 
when the device is a base station (see fig. 3a, network device(=NodeB) ([0056])), 			the preset rule is set by the base station ([0094] priorities of unlicensed bands are 0, 1, 2, and the like are set by the network node); and 							when the device is a terminal ([0143] discloses the network device may not perform LBT, but obtain the available unlicensed band set by using information (i.e. channel state information) provided by the terminal device (i.e. the device), 
the preset rule is set by the terminal, or set by the base station for the terminal [0094] priorities of unlicensed bands are 0, 1, 2, and the like are set by the network node) and 
transmitted to the terminal through a fourth designated signaling [0086] discloses the network device sends, to the terminal device, configuration information for indicating the unlicensed band set. [0087] - [0094] The configuration information for indicating the unlicensed band set includes information for indicating priorities of the unlicensed bands, where for example, priorities are 0, 1, 2; [0095] discloses the configuration information for indicating the unlicensed band set may be sent by using a radio resource control (RRC) layer, a media access control (MAC) layer, or a physical layer)

Regarding claim16, the combination of ZHENG and Zappaterra discloses all the features with respect to claim1.									ZHENG further discloses wherein the determining the first unlicensed channel resource which is idle from the plurality of unlicensed channel resources comprises: determining, in accordance with a designated rule( [0094] priorities(i.e. designated rule) are 0, 1, 2 and the like) , the first unlicensed channel resource which is idle from the plurality of unlicensed channel resources  (fig. 3a; step 302 and [0071]-[0072] the network device performs an LBT operation in a four unlicensed bands: the unlicensed band 0 to an unlicensed band 3 and determines at least one unlicensed band is available, for example the unlicensed bands 0, 1, and 2 are an available (i.e. Idle) unlicensed bands) and [0006]discloses an available frequency band is referred to as an idle frequency ).										
Regarding claim17, the combination of ZHENG and Zappaterra discloses all the features with respect to claim16.									ZHENG further discloses wherein: when the device is a base station (see fig. 3a, network device(=NodeB) ([0056])), 
the designated rule is set by the base station [0094] priorities of unlicensed bands are 0, 1, 2, and the like are set by the network node); and 							when the device is a terminal([0143] discloses the network device may not perform LBT, but obtain the available unlicensed band set by using information (i.e. channel state information) provided by the terminal device( i.e. the device), 					the designated rule is set by the terminal, 							or 												set by the base station for the terminal and transmitted to the terminal through a fifth designated signaling [0086] discloses the network device sends, to the terminal device, configuration information for indicating the unlicensed band set. [0087] - [0094] The configuration information for indicating the unlicensed band set includes information for indicating priorities of the unlicensed bands, where for example, priorities are 0, 1, 2; [0095] discloses the configuration information for indicating the unlicensed band set may be sent by using a radio resource control (RRC) layer, a media access control (MAC) layer, or a physical layer (i.e. designated signaling). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ZHENG in view of Zappaterra in view of Liu et al US 20180279386 A1 

Regarding claim 15, the combination of ZHENG and Zappaterra discloses all the features with respect to claim1,
ZHENG further discloses wherein the determining the first unlicensed channel resource which is idle from the plurality of unlicensed channel resources comprises: 
performing channel-detecting on the plurality of unlicensed channel resources simultaneously (fig. 3a; step 302 and [0072] The network device performs the LBT operation (i.e. channel –detecting) in the unlicensed bands 0, 1, 2, and 3 band; and 
determining, in response to that one unlicensed channel resource is detected as being idle, the idle unlicensed channel resource as the first unlicensed channel resource [0072] the network device determines the unlicensed bands 0, 1, and 2 are available unlicensed bands. 
The combination of ZHENG and Zappaterra does not explicitly disclose channel-detecting on the plurality of unlicensed channel resources is performed simultaneously
Liu et al US 20180279386 A1 discloses channel-detecting on the plurality of unlicensed channel resources is performed simultaneously ([0024] discloses the base station simultaneously performs the LBT (i.e. channel-detecting) on the carriers A, B and C).					It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZHENG and Zappaterra to incorporate channel-detecting on the plurality of unlicensed channel resources is performed simultaneously, as taught by Liu in order to perform LBT simultaneously on plurality of carriers (Liu [0024]).

Claims 7-10 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over HENG in view of Zappaterra in view of Wong et al US 2016/0014610 A1
Regarding claim 7, the combination of ZHENG and Zappaterra discloses all the features with respect to claim 5.
 While ZHENG discloses in [0143] the terminal device provided to the network device the available unlicensed).												The combination of ZHENG and Zappaterra does not explicitly disclose generating first information to indicate the first-selected unlicensed channel resource determined by the terminal; and transmitting the first information to the base station through a first designated signaling, to inform the base station of the first-selected unlicensed channel resource determined by the terminal.												Wong et al US 2016/0014610 A1 discloses generating first information to indicate the first-selected unlicensed channel resource determined by the terminal; and transmitting the first information to the base station through a first designated signaling, to inform the base station of the first-selected unlicensed channel resource determined by the terminal[0029] the eNB transmits configuration information to configure the UE to sense the unlicensed frequency band (or one or more subsets) and report whether the unlicensed frequency band is clear; [0026] the user equipment  returns feedback ( i.e. first information) to the base station indicating that a first Subset of the unlicensed frequency band is clear (i.e. the first-selected unlicensed channel resource determined by the terminal) and a second Subset of the unlicensed frequency band is not clear , the base station choose the first subset of the unlicensed frequency band to transmit the data to the user equipment .						It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZHENG and Zappaterra to incorporate generating first information to indicate the first-selected unlicensed channel resource determined by the terminal; and transmitting the first information to the base station through a first designated signaling, to inform the base station of the first-selected unlicensed channel resource determined by the terminal, as taught by Wong,  in order to proactively monitor the unlicensed frequency band to determine whether the unlicensed frequency band is clear for wireless communication (Wong [0019]).

Regarding claim 8, the combination of ZHENG and Zappaterra discloses all the features with respect to claim 5.
 While ZHENG discloses in [0143] the terminal device provided to the network device the available unlicensed)
The combination of ZHENG and Zappaterra does not explicitly disclose  4Application No. 17/014,375 Attorney Docket No. 15131.0016-00000 generating, in response to detecting that the first-selected unlicensed channel resource is idle, second information to indicate that the first-selected unlicensed channel resource is taken as the first working channel resource by the terminal; and transmitting the second information to the base station through a second designated signaling, to inform the base station of the first-selected unlicensed channel resource being taken as the first working channel resource by the terminal..
Wong et al US 2016/0014610 A1 discloses generating, in response to detecting that the first-selected unlicensed channel resource is idle, second information to indicate that the first-selected unlicensed channel resource is taken as the first working channel resource by the terminal; and transmitting the second information to the base station through a second designated signaling, to inform the base station of the first-selected unlicensed channel resource being taken as the first working channel resource by the terminal [0029] the eNB transmits configuration information to configure the UE to sense the unlicensed frequency band (or one or more subsets) and report whether the unlicensed frequency band is clear; [0026] the user equipment  returns feedback ( i.e. first information) to the base station indicating that a first Subset of the unlicensed frequency band is clear (i.e. the first-selected unlicensed channel resource determined by the terminal) and a second Subset of the unlicensed frequency band is not clear , the base station choose the first subset of the unlicensed frequency band to transmit the data to the user equipment .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZHENG and Zappaterra to incorporate generating, in response to detecting that the first-selected unlicensed channel resource is idle, second information to indicate that the first-selected unlicensed channel resource is taken as the first working channel resource by the terminal; and transmitting the second information to the base station through a second designated signaling, to inform the base station of the first-selected unlicensed channel resource being taken as the first working channel resource by the terminal, as taught by Wong,  in order to proactively monitor the unlicensed frequency band to determine whether the unlicensed frequency band is clear for wireless communication (Wong [0019]).
Regarding claim 9, the combination of ZHENG and Zappaterra discloses all the features with respect to claim 6.
 While ZHENG discloses in [0143] the terminal device provided to the network device the available unlicensed)
The combination of ZHENG and Zappaterra does not explicitly disclose  4Application No. 17/014,375 generating, in response to detecting that the current working channel resource is not idle, third information to indicate that the current working channel resource is not taken as the first working channel resource by the terminal; and transmitting the third information to the base station through a third designated signaling, to inform the base station of the current working channel resource not being taken as the first working channel resource by the terminal and to trigger a switch of working channel resource.
Wong et al US 2016/0014610 A1 discloses generating, in response to detecting that the current working channel resource is not idle, third information to indicate that the current working channel resource is not taken as the first working channel resource by the terminal; and transmitting the third information to the base station through a third designated signaling, to inform the base station of the current working channel resource not being taken as the first working channel resource by the terminal and to trigger a switch of working channel resource [0029] the eNB transmits configuration information to configure the UE to sense the unlicensed frequency band (or one or more subsets) and report whether the unlicensed frequency band is clear; [0026] the user equipment  returns feedback ( i.e. first information) to the base station indicating that a first Subset of the unlicensed frequency band is clear (i.e. the first-selected unlicensed channel resource determined by the terminal) and a second Subset of the unlicensed frequency band is not clear , the base station choose the first subset of the unlicensed frequency band to transmit the data to the user equipment .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZHENG and Zappaterra to incorporate generating, in response to detecting that the current working channel resource is not idle, third information to indicate that the current working channel resource is not taken as the first working channel resource by the terminal; and transmitting the third information to the base station through a third designated signaling, to inform the base station of the current working channel resource not being taken as the first working channel resource by the terminal and to trigger a switch of working channel resource, as taught by Wong,  in order to proactively monitor the unlicensed frequency band to determine whether the unlicensed frequency band is clear for wireless communication (Wong [0019]).
Regarding claim 10, the combination of ZHENG, Zappaterra and Wong discloses all the features with respect to claim 9.
the combination of ZHENG and Zappaterra does not disclose wherein the third designated signaling is transmitted over a designated licensed channel resource.
Wong discloses wherein the third designated signaling is transmitted over a designated licensed channel resource [0015] discloses a node is proactively provided an indication of availability of one or more unlicensed frequency bands over a licensed frequency band, wherein [0016] the node is stations such as mobile unit, mobile terminal, user equipment, access terminal, and the like.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZHENG and Zappaterra to incorporate wherein the third designated signaling is transmitted over a designated licensed channel resource, as taught by Wong, in order to proactively monitor the unlicensed frequency band to determine whether the unlicensed frequency band is clear for wireless communication (Wong [0019]).

Regarding claim 19, the combination of ZHENG and Zappaterra discloses all the features with respect to claim1,
ZHENG further discloses wherein the device is a terminal [0143] discloses the network device may not perform LBT, but obtain the available unlicensed band set by using information provided by the terminal device (i.e. the device).
The combination of ZHENG and Zappaterra does not explicitly disclose generating fourth information to indicate the first unlicensed channel resource determined by the terminal; and transmitting the fourth information to a base station through a sixth designated signaling, to inform the base station of the first unlicensed channel resource determined by the terminal
 	Wong et al US 2016/0014610 A1 discloses generating fourth information to indicate the first unlicensed channel resource determined by the terminal; and transmitting the fourth information to a base station through a sixth designated signaling, to inform the base station of the first unlicensed channel resource determined by the terminal.[0029] the eNB transmits configuration information to configure the UE to sense the unlicensed frequency band (or one or more subsets) and report whether the unlicensed frequency band is clear; [0026] the user equipment  returns feedback ( i.e. fourth information) to the base station indicating that a first Subset of the unlicensed frequency band is clear and a second Subset of the unlicensed frequency band is not clear, the base station choose the first subset of the unlicensed frequency band to transmit the data to the user equipment .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZHENG and Zappaterra to incorporate generating fourth information to indicate the first unlicensed channel resource determined by the terminal; and transmitting the fourth information to a base station through a sixth designated signaling, to inform the base station of the first unlicensed channel resource determined by the terminal, as taught by Wong,  in order to proactively monitor the unlicensed frequency band to determine whether the unlicensed frequency band is clear for wireless communication (Wong [0019]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over ZHENG in view of Zappaterra in view of HU et al US20180376494A1 in view of Liu et al US 20180279386 A1 

Regarding claim 14, the combination of ZHENG and Zappaterra discloses all the features with respect to claim1,
The combination of ZHENG and Zappaterra does not explicitly disclose
wherein the determining the first unlicensed channel resource which is idle from the plurality of unlicensed channel resources comprises: 						determining a first-selected unlicensed channel resource from the plurality of unlicensed channel resources; 										performing channel-detecting on the first-selected unlicensed channel resource and remaining unlicensed channel resources among the plurality of unlicensed channel resources simultaneously; 											determining the first-selected unlicensed channel resource as the first unlicensed channel resource in response to that unlicensed channel resources detected as being idle comprise the first-selected unlicensed channel resource; and 							selecting one idle unlicensed channel resource as the first unlicensed channel resource in response to that unlicensed channel resources detected as being idle do not comprise the first-selected unlicensed channel resource.  
HU et al US20180376494A1 discloses wherein the determining the first unlicensed channel resource which is idle from the plurality of unlicensed channel resources comprises: 		determining a first-selected unlicensed channel resource from the plurality of unlicensed channel resources ([0057]  discloses  group the carriers ( plurality of carrier) comprising primary carrier  and a secondary carrier, wherein  primary carrier   is selected first, because it has  the higher priority level  than the secondary carrier to perform data transmission).			performing channel-detecting on the first-selected unlicensed channel resource and remaining unlicensed channel resources among the plurality of unlicensed channel resources [0078] the channel detecting unit performs channel detection on multiple carriers (such as all carriers (i.e. primary carrier and secondary carrier) in the unlicensed frequency band.			determining the first-selected unlicensed channel resource as the first unlicensed channel resource in response to that unlicensed channel resources detected as being idle comprise the first-selected unlicensed channel resource; and selecting one idle unlicensed channel resource as the first unlicensed channel resource in response to that unlicensed channel resources detected as being idle do not comprise the first-selected unlicensed channel resource ( claim5, discloses  wherein the processing circuit is configured to, in a case that the channel detection on the primary carrier indicates that a channel is occupied and subsequently the channel detection on one of the secondary carriers indicates that a channel is idle, select the secondary carrier corresponding to the idle channel for data transmission). (See also [0082])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZHENG and Zappaterra to incorporate wherein the determining the first unlicensed channel resource which is idle from the plurality of unlicensed channel resources comprises: determining a first-selected unlicensed channel resource from the plurality of unlicensed channel resources; performing channel-detecting on the first-selected unlicensed channel resource and remaining unlicensed channel resources among the plurality of unlicensed channel resources; determining the first-selected unlicensed channel resource as the first unlicensed channel resource in response to that unlicensed channel resources detected as being idle comprise the first-selected unlicensed channel resource; and 	selecting one idle unlicensed channel resource as the first unlicensed channel resource in response to that unlicensed channel resources detected as being idle do not comprise the first-selected unlicensed channel resource., as taught by HU in order to improving usage efficiency of resources in the unlicensed frequency band (HU [0015]).				The combination of ZHENG, Zappaterra and HU does not explicitly disclose performing channel-detecting on the plurality of unlicensed channel resources simultaneously.	Liu et al US 20180279386 A1 discloses channel-detecting on the plurality of unlicensed channel resources is performed simultaneously ([0024] discloses the base station simultaneously performs the LBT (i.e. channel-detecting) on the carriers A, B and C).					It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZHENG, Zappaterra and HU to incorporate channel-detecting on the plurality of unlicensed channel resources is performed simultaneously, as taught by Liu in order to perform LBT simultaneously on plurality of carriers (Liu [0024]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478